DETAILED ACTION
This Office Action is responsive to the application filed on September 30, 2019. Claims 1-20 are pending. Allowable subject matter is discussed at page 16. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 9, “the secondary flow of the ejector” lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 9, “the output of the ejector” lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 10, “the first turbine” (line 5) lacks sufficient antecedent basis and renders the claim indefinite.  
As to Claim 10, 
As to Claim 10, the term “anti-parallel” renders the claim indefinite. It is unclear if the term indicates: (i) parallel but pointing in the opposite direction; or (ii) not parallel (e.g., oblique). The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. In the instant case, in view of the specification anti-parallel would appears consistent with “not parallel”; however, the ordinary meaning of anti-parallel would be parallel but pointing in the opposite direction. Terms used contrary to their ordinary meaning must be clearly redefined in the written description. 
As to Claim 14, “the secondary flow of the ejector” lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 14, “the output of the ejector” lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 17, “the core stream” lacks sufficient antecedent basis and renders the claim indefinite.
As to Claim 17, “the injected fuel” at line 12 renders the claim indefinite. It is unclear if “the injected fuel” refers to that of lines 5-6 or that of line 11. 
As to Claim 18, it is not clear if “the ambient air” refers to: (i) the aforementioned ambient air, albeit not necessarily that which was introduced upstream of the lift fan; or (ii) the ambient air introduced upstream of the lift fan. 
As to Claim 19, “the rate of fuel” lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 19, “the auxiliary combustor” lacks sufficient antecedent basis and renders the claim indefinite. 


Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
8,382,030
“KOSHELEFF”
3,867,813
“LEIBACH”
3,783,618
“KAWAMURA”
3,013,744
“KLAPPROTH”
3,273,339
“BORYSTHEN-TKACZ”
2020/0156801
“TAMADA”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 10-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOSHELEFF. 

Re Claim 1, KOSHELEFF teaches distributed combustor gas turbine system, comprising: 
a gas turbine [engine 2], comprising: 
a compressor 6; 
a first combustor [combustor at numeral 2] (4:40-41) and, 

a power turbine comprising 
a second combustor 25, 
a second turbine 26, 
the power turbine remote from the first turbine and the first combustor (Figures 2 & 5), the power turbine being in fluid communication with the compressor via a second passage 22; 
a second power output [transmission assembly including gear reduction, driven by turbine 26] coupled to a second load (6:36-50), the second turbine drives the second power output, wherein the first power output and the second power output are independent of each other (Fig. 2). 

Re Claim 2, KOSHELEFF teaches the system of claim 1, wherein the first and second passages being isolated downstream from the compressor (see Figure 4). 

Re Claim 3, KOSHELEFF teaches the system of claim 1, wherein the first power output is connected to a propulsion fan 39 and the second power output is connected to a lift fan 13. 

Re Claim 4, KOSHELEFF teaches the system of claim 1, further comprising a valve 28 in the second passage, said valve controlling flow from the compressor into the second passage (3: 53 to 4:8). 

Re Claim 7, KOSHELEFF teaches the system of claim 1, wherein the first and second turbines are not co-axial (Figs. 2 & 6). 
Re Claim 10, KOSHELEFF teaches a VTOL aircraft propulsion and lift system (Figure 1) comprising: 
a propulsion gas turbine [engine 2], the propulsion gas turbine comprising: 
a compressor 6; 
a primary combustor [combustor at numeral 2] (4:40-41) and, 
a primary turbine [36, 37], the first turbine in fluid communication with and downstream from the compressor and first combustor via a first passage [core stream passage]; wherein the first turbine drives the compressor and a propulsor 14 (via shaft 3; 3:16-34); 
a lift fan power turbine (3:53 to 4:58), the lift fan power turbine comprising 
a secondary combustor 25, 
a secondary turbine 26, and 
a lift fan 13 driven by the secondary turbine; 
the lift fan power turbine being located remotely from the primary turbine and the primary combustor (Figures 2 & 5), the lift fan power turbine being in fluid communication with the compressor via a second passage 22 (3:53 to 4:58); 
wherein the propulsor and the lift fan are not mechanically coupled (Figs. 2 & 6); and 
wherein the force generated by the lift fan is anti-parallel to the thrust generated by the propulsor (vertical force from lift fan, horizontal thrust by propulsor). 

Re Claim 11, KOSHELEFF teaches the system of claim 10, wherein the first and second passages being isolated from one another downstream from the compressor (see Figure 4). 

Re Claim 12, KOSHELEFF teaches the system of claim 10, further comprising a valve 28 in the second passage, said valve controlling flow from the compressor into the second passage (3: 53 to 4:8). 

Re Claim 15, KOSHELEFF teaches the system of claim 10, wherein the lift fan is ducted (Figures 2 & 6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KOSHELEFF as applied above and further in view of KLAPPROTH. 
Re Claims 9 and 14, KOSHELEFF teaches the system of claim 3 and the aircraft of claim 10 as discussed above. However, KOSHELEFF as discussed fails to teach an ejector. 
KLAPPROTH teaches an ejector [formed by body 11 and duct 16] (Figure 2) formed at an exhaust of a power turbine/lift fan power turbine [11, 12] (Figure 2), a secondary flow of the ejector being ambient air (ambient air flow through inlet of body 11), the ejector being upstream of a lift fan 12, wherein the output from the ejector is operated on by the lift fan (Figure 2). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system/aircraft of KOSHELEFF such that an ejector is formed at an exhaust of the power turbine/lift fan power turbine, a secondary flow of the ejector being ambient air, the ejector being upstream of the lift fan, wherein an output from the ejector is operated on by the lift fan as taught by KLAPPROTH, in order increase fan effectiveness and power (KLAPPROTH 1:7-55). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KOSHELEFF as applied above and further in view of TAMADA. 
Re Claim 16, KOSHELEFF teaches the system of claim 10 as discussed above, but as discussed so far fails to teach an electric generator driven by the lift fan power turbine, the electric generator electrically coupled to a plurality of electric fans providing roll, yaw and pitch control.
TAMADA teaches an electric generator 24 driven by the lift fan power turbine (Figure 4), the electric generator electrically coupled to a plurality of electric fans 14a-14d (via battery 22)(¶¶0022-0025, 0029-0036), the fans providing roll, yaw and pitch control (¶¶0050-0056). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of KOSHELEFF such that it includes an electric generator driven by the lift fan power turbine, the electric generator electrically coupled to a plurality of electric fans providing roll, yaw and pitch control, in order to improve thermal efficiency (¶¶0022, 0030, 0063). 
Claims 1, 3, 5-6, 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KOSHELEFF as applied above, and further in view of  BORYSTHEN-TKACZ in view of KOSHELEFF. 

    PNG
    media_image1.png
    620
    637
    media_image1.png
    Greyscale

Re Claims 1 and 3, BORYSTHEN-TKACZ teaches a distributed combustor gas turbine system (Figs. 2 & 4), comprising: a gas turbine [gas generator 15], comprising: a first passage [annotated in Image 1] (core stream passage); a power turbine [16, 19, 25, 26, 40]  comprising a second combustor 16, a second turbine [ring of buckets 48], the power turbine remote from the 
KOSHELEFF teaches a gas turbine [engine 2], comprising: a compressor 33; a first combustor [combustor at numeral 2] (4:40-41) and a first turbine 37, the first turbine in fluid communication with and downstream from the compressor and first combustor via a first passage [core stream passage] (extending parallel to engine centerline); wherein the first turbine drives the compressor and a first power output 3 (4:37-58). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of BORYSTHEN-TKACZ such that the gas turbine (gas generator 15) comprises a compressor, first combustor and a first turbine in fluid communication with and downstream from the compressor and first combustor via the first passage; wherein the first turbine drives the compressor and a first power output as taught by KOSHELEFF, in order to generate power by compressing, combusting and expanding working fluid with a gas turbine engine (BORYSTHEN-TKACZ 2:62-70; KOSHELEFF 3:24-34, 4:37-47). As a result of the above, the power turbine would be remote from the first turbine and the first combustor and would be in fluid communication with the compressor via the second passage of BORYSTHEN-TKACZ. However, BORYSTHEN-TKACZ in view of KOSHELEFF as discussed so far fails to teach a second power output coupled to a second load, the second turbine drives the second power output, wherein the first power output and the second power output are independent of each other. 
KOSHELEFF further teaches a second power output [transmission assembly including gear reduction, driven by turbine 26] coupled to a second load (6:36-50), the second turbine drives the second power output, wherein the first power output and the second power output are 
Re Claim 5, BORYSTHEN-TKACZ in view of KOSHELEFF teaches the system of claim 1 as discussed above. BORYSTHEN-TKACZ further teaches the second combustor is in fluid communication with gas generator 15 (including the first turbine, compressor in BORYSTHEN-TKACZ in view of KOSHELEFF) via the second passage (second passage couples gas generator 15 with afterburner 16) and in fluid communication with the second turbine via the second passage (second passage couples afterburner 16 to the second turbine via its connection with 26, 50); wherein the first passage forms an upstream portion of the second passage (Image 1). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of BORYSTHEN-TKACZ in view of KOSHELEFF such that the second combustor is in fluid communication with the first turbine, compressor and second turbine via the second passage; wherein the first passage forms an upstream portion of the second passage for the reasons discussed in Claim 1.
Re Claim 6, BORYSTHEN-TKACZ in view of KOSHELEFF teaches the system of claim 1 as discussed above. BORYSTHEN-TKACZ further teaches the second combustor is upstream of the second turbine (Figure 2) and in fluid communication with the gas generator (including the compressor BORYSTHEN-TKACZ in view of KOSHELEFF) via the second passage (Figures 2 & 4; second passage connects gas generator 15 and afterburner 16) and in fluid communication with the second turbine via the second passage (second passage couples afterburner 16 to the second turbine via its connection with 26, 50); wherein the first passage and second passage are 
Re Claim 8, BORYSTHEN-TKACZ in view of KOSHELEFF teaches the system of claim 5 as discussed above. In BORYSTHEN-TKACZ in view of KOSHELEFF as discussed above in claim 5 the first and second turbines are not co-axial (the first is coaxial with the gas generator centerline and the second is coaxial with the lift fan). 
Re Claim 10, BORYSTHEN-TKACZ teaches a VTOL aircraft propulsion and lift system (Figs. 2 & 4) comprising: a propulsion gas turbine 15 comprising a first passage [annotated in Image 1] (core stream passage); a lift fan power turbine [16, 19, 25, 26, 40], the lift fan power turbine comprising a secondary combustor 16, a secondary turbine [ring of buckets 48], and a lift fan 44 driven by the secondary turbine (4:4-40); the lift fan power turbine being located remotely from the propulsion gas turbine (Figure 2), the lift fan power turbine being in fluid communication with the propulsion gas turbine via a second passage [annotated in Image 1]  wherein the gas turbine and the lift fan are not mechanically coupled; and wherein the force generated by the lift fan is anti-parallel to the thrust generated by the gas turbine (thrust generator by the gas turbine is horizontal while thrust generated by the lift fan is vertical). However, BORYSTHEN-TKACZ fails to expressly teach the propulsion gas turbine comprises a compressor; a primary combustor and, a primary turbine, the first turbine in fluid communication with and downstream from the compressor and first combustor via the first passage; wherein the first turbine drives the compressor and a propulsor; the lift fan power turbine being located remotely from the primary turbine and the primary combustor. 

a primary turbine 37, the first turbine in fluid communication with and downstream from the compressor and first combustor via a first passage [core stream passage]; wherein the first turbine drives the compressor and a propulsor 14 (via shaft 3; 3:16-34); a lift fan power turbine (3:53 to 4:58) comprising a secondary combustor 25, a secondary turbine 26, and a lift fan 13 driven by the secondary turbine being located remotely from the primary turbine and the primary combustor (Figures 2 & 5; 3:53 to 4:58); wherein the propulsor and the lift fan are not mechanically coupled (Figs. 2 & 6); and wherein the force generated by the lift fan is anti-parallel to the thrust generated by the propulsor (vertical force from lift fan, horizontal thrust by propulsor). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the aircraft of BORYSTHEN-TKACZ such that the propulsion gas turbine comprises a compressor; a primary combustor and, a primary turbine, the first turbine in fluid communication with and downstream from the compressor and first combustor via the first passage (the first passage annotated in Image 1); wherein the first turbine drives the compressor and a propulsor; the lift fan power turbine being located remotely from the primary turbine and the primary combustor, the lift fan power turbine being in fluid communication with the compressor via the second passage (the second passage annotated in Image 1, such that the compressor is sequential communication with the primary combustor, turbine and second passage); wherein the propulsor and the lift fan are not mechanically coupled; and wherein the force generated by the lift fan is anti-parallel to the thrust generated by the propulsor, in order to generate power by compressing, combusting and expanding working fluid with a gas turbine engine (BORYSTHEN-TKACZ 2:62-70; KOSHELEFF 3:24-34, 4:37-47) and to drive the lift fan at a desired speed (KOSHELEFF 6:36-63). 
Re Claim 13, BORYSTHEN-TKACZ in view of KOSHELEFF teaches the aircraft of claim 10 as discussed above. In BORYSTHEN-TKACZ in view of KOSHELEFF as discussed above, . 
Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KOSHELEFF in view of LEIBACH. 
Re Claim 17, KOSHELEFF teaches a method for localized power extraction from a working fluid, comprising compressing a working fluid 30 at a primary compressor 6; dividing out from the compressed working fluid an auxiliary stream 23 downstream of the primary compressor (Figure 3); a primary combustor and heating the working fluid via combustion (4:40-41); expanding the heated working fluid through a primary turbine [36, 37] and driving the primary compressor from work extracted from the expanded working fluid (4:37-51); routing the auxiliary stream to an auxiliary combustion chamber 25 remote from a core stream (3:53-67); injecting fuel into the auxiliary stream in the auxiliary combustion chamber and heating the auxiliary stream via combustion of the injected fuel (Fig. 6, 3:53 to 4:8); and, expanding the heated auxiliary stream through an auxiliary turbine 26 and driving a lift fan 13 from work extracted from the expanded auxiliary stream (3:54 to 4:8). However, KOSHELEFF fails to expressly teach injecting fuel into the compressed working fluid in the primary combustor and heating the working fluid via combustion of the fuel (though implicit, if not inherent, in the combustor at numeral 2, which develops hot exhaust passing to the turbines of the gas turbine engine 2). 
	LEIBACH teaches injecting fuel into compressed working fluid in a primary combustor 19 and heating the working fluid via combustion of the fuel (3:1-14). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method of KOSHELEFF such that it includes injecting fuel into the compressed working fluid in the primary combustor and heating the working fluid via combustion of the fuel to drive the turbine stages and fan (LEIBACH 3:1-14;  KOSHELEFF 4:37-51). 
Re Claim 18, KOSHELEFF in view of LEIBACH teaches the method of claim 17. KOSHELEFF further teaches the method further comprising introducing ambient air [air outside aircraft] upstream of the lift fan (portion of ambient air surrounding aircraft enters inlet of fan 13, Figures 2 & 6) and mixing the auxiliary stream with the ambient air downstream of the auxiliary turbine (the auxiliary stream is exhaust to the ambient air surrounding the aircraft following turbine 26; Figure 5). 
Re Claim 20 KOSHELEFF in view of LEIBACH teaches the method of claim 17. KOSHELEFF further teaches the auxiliary stream is divided out prior to the working fluid entering the primary combustor or subsequent the working fluid exiting the primary turbine (Figure 3). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over KOSHELEFF in view of LEIBACH as applied above and further in view of KAWAMURA. 
Re Claim 19, KOSHELEFF in view of LEIBACH teaches the method of claim 17 as discussed above, but as discussed so far fails to teach controlling the operation of the lift fan by controlling the rate of fuel injected into the auxiliary combustor. 
KAWAMURA teaches controlling the operation of the lift fan by controlling the rate of fuel injected into an auxiliary combustor (7:32-39). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method such that it further includes controlling the operation of the lift fan by controlling a rate of fuel injected into an auxiliary combustor, to control speed of the lift fan and/or reduce frontal area of an aircraft associated therewith (KAWAMURA 7:32-47). 

Pertinent Prior Art 
The prior art made of record in the attached PTO-892 but not relied upon above is considered pertinent to applicant's disclosure. 


Allowable Subject Matter
The following is a statement of reasons allowable subject matter is believed to be disclosed, though not presently claimed. 
Prior art of record does not appear to teach, in combination with the other limitations of the independent claims, the following elements of the disclosure: wherein an exhaust outlet of turbine 316 is located with a duct containing lift fan 150 upstream of the lift fan 150 and is configured such that exhaust flow 354 exiting the exhaust outlet of the turbine 316 acts as an ejector pump to supplement drawing air into an intake of the lift fan 150. See Figure 3 and ¶¶0023-0024 of the specification. 

    PNG
    media_image2.png
    654
    1118
    media_image2.png
    Greyscale






Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
February 11, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741